DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on October 29th, 2020, amended claims 1, 13, and 16 are entered.
Response to Arguments
Applicant’s arguments, filed on October 29th, 2020 with respect to the rejection of claims 1-12 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. Therefore, the rejection is maintained. In Claim 1, an electrical signal obtained via a circuit comprising: a transmitting electrode, internal body part and receiving electrode has the same electrical properties as an electrical signal obtained through the circuit in Aliakseyeu. Thus, the data acquisition model from the prior art is still capable of receiving a signal conducted through the circuit.  An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.
Furthermore, “internal” is not explicitly defined in the specification. The Examiner has interpreted this term to mean the “inner” side of the wrist, as it is more “interior” than the outer side of the wrist.
Applicant’s arguments, filed on October 29th, 2020 with respect to the rejection of claims 13-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NPL Silva et al., "A proposal to monitor muscle contraction through the change of electrical impedance inside a muscle," 5th IEEE RAS/EMBS International Conference on Biomedical Robotics and Biomechatronics, Sao Paulo, 2014, pp. 763-767, doi: 10.1109/BIOROB.2014.6913870.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aliakseyeu (U.S. Publication No. 2013/0321009; cited by Applicant; previously cited).
Regarding Claim 1, Aliakseyeu discloses a system for recognizing gestures of a user (Abstract), comprising:
a plurality of electrodes adapted to be in contact with a body part of the user (The gesture detection device 110 comprises a first flexible carrier or patch 111 in which four electrodes 120A, 120B, 120C, and 120D are integrated at fixed locations; Paragraph 37; Figure 1 Elements 120A-D); 
a signal generator for generating a signal, wherein the signal generator is connected to a transmitting electrode of the plurality of electrodes (comprises at least one electrode for measuring an electrical property of the skin of the user of the device. In practice, two or more electrodes will typically be used to measure the desired electrical property of the skin; Paragraph 5; Electrical conductance (or, equivalently, electrical impedance) is a property that can readily be measured and that is at the same time quite sensitive to different gestures; Paragraph 9); 
a data acquisition module (data processing device 150) for receiving the signal conducted through an electrical circuit comprising the transmitting electrode, an internal portion of the user's body part (an electrical signal obtained via a circuit comprising: a transmitting electrode, internal body part and receiving electrode has the same electrical properties as an electrical signal obtained through the circuit in Aliakseyeu; Alternatively, electrode 120E is placed on the inner side of the user’s wrist; Figure 1; Examiner’s Note: “internal” is not explicitly defined in the specification. The Examiner has interpreted this term to mean the “inner” side of the wrist, as it is more “interior” than the outer side of the wrist), and a receiving electrode (The gesture detection device 110 comprises a conduction measuring unit, for example realized by the elastic patches 111 and 112 with electrodes 120A-120E of FIG. 1. Moreover, it comprises a wireless communication unit 120 (not shown in FIG. 1) for communicating measurement data provided by the conduction measuring unit to a data processing device 150; Paragraph 41), wherein the data acquisition module determines an impedance of the electrical circuit based on the received signal (The aforementioned data processing device 150 (or “recognition engine'), which is programmed to evaluate the measurement data provided by the gesture detection device 110; Paragraph 42); and 
a classifier that identifies a gesture associated with a set of features derived from the impedance of the electrical circuit (The method allows to identify for example finger and hand postures (e.g. fist, open palm, OK, etc). It is based on measuring the skin and body conductance at the few spots on the user's body…An essential feature of the invention is the scalability of the method, i.e. based on the required precision and the required set of gestures, the location and number of required contacts between which conductance is measured can be estimated; Paragraphs 49-50).  

Regarding Claim 12, Aliakseyeu discloses that the body part is an arm or wrist (The at least one electrode that measures an electrical skin property is preferably attached to a hand or a wrist of a user; Paragraph 12); and 
wherein the gesture is a hand gesture (This allows for the aforementioned preferred detection of hand postures; Paragraph 12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu in view of Luna et al (U.S. Publication No. 2014/0094675; cited by Applicant; previously cited).

Luna discloses a multiplexer (Sensor selector 522 includes a signal controller 530, a multiplexer 501 (or equivalent switching mechanism), a signal driver 532, a signal receiver 534; Paragraph 42) coupled to the plurality of electrodes, wherein the multiplexer selects one electrode of the plurality of electrodes as the transmitting electrode and a different electrode as the receiving electrode (signal controller 530 is configured to serially (or in parallel) configure subsets of electrodes as driver electrodes and sink electrodes, and to cause multiplexer 501 to select subsets of electrodes 510. In this mode, signal driver 532 applies a drive signal via multiplexer 501 to a selected subset of electrodes, from which signal receiver 534 receives via multiplexer 501 a sensor signal; Paragraph 42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the multiplexer teachings of Luna into those of Aliakseyeu in order to obtain sensor data to identify characteristics of the user.

Regarding Claim 7, Aliakseyeu discloses that the data acquisition module (data processing device 150) measures a voltage between the first electrode and the second electrode (The gesture detection device 110 comprises a conduction measuring unit, for example realized by the elastic patches 111 and 112 with electrodes 120A-120E of FIG. 1. Moreover, it comprises a wireless communication unit 120 (not shown in FIG. 1) for communicating measurement data provided by the conduction measuring unit to a data processing device 150; Paragraph 41).  
Aliakseyeu fails to disclose a multiplexer connected to a first electrode and a second electrode of the plurality of electrodes, wherein the first electrode and the second electrode are not the same as the transmitting electrode or the receiving electrode.
Luna discloses a multiplexer (Sensor selector 522 includes a signal controller 530, a multiplexer 501 (or equivalent switching mechanism), a signal driver 532, a signal receiver 534; Paragraph 42) connected to a first electrode and a second electrode of the plurality of electrodes, (signal controller 530 is configured to serially (or in parallel) configure subsets of electrodes as driver electrodes and sink electrodes, and to cause multiplexer 501 to select subsets of electrodes 510. In this mode, signal driver 532 applies a drive signal via multiplexer 501 to a selected subset of electrodes, from which signal receiver 534 receives via multiplexer 501 a sensor signal; Paragraph 42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the multiplexer teachings of Luna into those of Aliakseyeu in order to obtain sensor data to identify characteristics of the user.

Regarding Claim 8, Aliakseyeu teaches the first electrode and the second electrode are adjacent (Electrodes 310a-310k; Paragraph 37; Figure 3A).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu in view of Niwa et al (U.S. Publication No. 2012/0326911; cited by Applicant; previously cited) and Ferree et al (U.S. Publication No. 2014/0296935; cited by Applicant; previously cited).
Regarding Claim 3, Aliakseyeu fails to disclose that the signal generator comprises: a waveform generator, wherein the waveform generator is configured to output a sinusoidal wave having a frequency between about 0 Hz and 100 KHz; and a voltage controlled current source connected to the waveform generator.  
Niwa discloses that the signal generator comprises: 
a waveform generator, wherein the waveform generator is configured to output a sinusoidal wave (The AC signal is not limited to a specific waveform. For example, the AC signal can have a triangle waveform, a sinusoidal waveform; Paragraph 41); and 
a voltage controlled current source connected to the waveform generator (The AC source 13 is constant voltage driven or constant current driven and applies the AC signal to the body portion between the electrodes 5 and 7…For example, the contact current sensor 11 can include an amplifier circuit connected between both ends of the toroidal coil 3 to amplify the voltage across the toroidal coil 3 and a rectifier circuit for rectifying (i.e., converting) an output signal (AC signal) of the amplifier; Paragraphs 41-42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the generator teachings of Niwa into those of Aliakseyeu in order to efficiently adjust power consumption.
Aliakseyeu and Niwa fail to disclose a frequency between about 0 Hz and 100 KHz.
Ferree discloses a frequency between about 0 Hz and 100 KHz (A sample rate of 400 Hz is fast enough to capture these peaks, but different examples of pulse waveforms have different relative peak sizes, presumably because the accelerometer samples have effectively random temporal alignments with respect to the actual physical peaks; Paragraph 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency teachings of Ferree into those of Aliakseyeu and Niwa in order to provide a frequency fast enough to capture the given peaks.

Regarding Claim 4, Aliakseyeu, Niwa, and Ferree fail to disclose that the frequency is about 40 KHz.15 WO 2016/210441 PCT/US2016/039656  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Aliakseyeu, Niwa, and Ferree by incorporating a frequency of 40 KHz in order to meet the needs of the given system.
Generally, differences in frequency will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequency is critical. The frequency of 40 kHZ does not have critical evidence to prove that it is inventive. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu in view of Roham et al (U.S. Publication No. 2012/0232398; cited by Applicant; previously cited).

Roham discloses that the data acquisition module comprises: an analog-to-digital converter that receives an amplified signal from the preamp, wherein the analog-to-digital converter samples the amplified signal (the signal digitization unit 36 digitizes the signal. Such as through an analog to digital converter (ADC), and may optionally perform heart rate calculation, as well as to provide control and data functions; Paragraph 68).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the converter teachings of Roham into those of Aliakseyeu in order to utilize the obtained sensor data to perform heart rate calculations, as well as to provide control and data functions.

Regarding Claim 6, Aliakseyeu fails to disclose that the analog-to-digital converter samples the amplified signal at a rate of 2 MHz.
Roham discloses that the analog-to-digital converter samples the amplified signal at a rate of 2 MHz (For audio signal processing, the device preferably uses a precision 2.0-MHz sinusoid; Paragraph 94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the converter teachings of Roham into those of Aliakseyeu in order to obtain the best accuracy according to the system requirements.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu in view of Rasmussen et al (U.S. Publication No. 2014/0126759; cited by Applicant; previously cited).
Regarding Claim 9, Aliakseyeu fails to disclose that the set of features are derived from an impedance profile created in part from the impedance of the electrical profile.  
Rasmussen discloses that the set of features are derived from an impedance profile created in part from the impedance of the electrical profile (When a change occurs, the detector 34 compares the ratios, the changes of the ratios and/or the determined derivatives with one or more predetermined templates in order to recognise respective predefined gestures; Paragraph 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the impedance teachings of Rasmussen into those of Aliakseyeu in order to most accurately detect the gesture based on changes in signal values.

Regarding Claim 10, Aliakseyeu fails to disclose that the impedance profile comprises a plurality of impedance measurements from a plurality of non-repeating electrode pairs.
Rasmussen discloses that the impedance profile comprises a plurality of impedance measurements from a plurality of non-repeating electrode pairs (For each of the sensor electrodes 4, 5, the detector 34 determines ratios between signal values obtained at different frequencies and evaluates the development of the determined ratios over time…The detector 34 may thus recognise a gesture based on the temporal behaviour of the determined signal value ratios for one or more of the sensor electrodes 4, 5; Paragraph 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the impedance teachings of Rasmussen into those of Aliakseyeu in order to most accurately detect the gesture based on changes in signal values.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu in view of Davis (U.S. Publication No. 2006/0116599; cited by Applicant; previously cited).
Regarding Claim 11, Aliakseyeu fails to disclose that the set of features is derived from a reconstructed image created in part from the impedance of the electrical circuit.  
Davis discloses that the set of features is derived from a reconstructed image created in part from the impedance of the electrical circuit (Using suitable imaging and display techniques, EIT processing unit 110 can generate an image file for the impedance profile, and render that image file on display 112 for viewing by a technician or operator of EIT system 100; Paragraph 39).  
.

Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu in view of Rasmussen and NPL Silva et al., "A proposal to monitor muscle contraction through the change of electrical impedance inside a muscle," 5th IEEE RAS/EMBS International Conference on Biomedical Robotics and Biomechatronics, Sao Paulo, 2014, pp. 763-767, doi: 10.1109/BIOROB.2014.6913870.
Regarding Claim 13, Aliakseyeu discloses a method of recognizing a hand gesture of a user (Abstract), comprising: 
providing a plurality of electrodes capable of being worn around the user's arm or wrist (at least one electrode that measures an electrical skin property is preferably attached to a hand or a wrist of a user; Paragraph 12) in contact with skin of the user (The gesture detection device 110 comprises a first flexible carrier or patch 111 in which four electrodes 120A, 120B, 120C, and 120D are integrated at fixed locations; Paragraph 37; Figure 1 Elements 120A-D); 
generating a signal; conducting the signal through a circuit comprising a first electrode pair combination (comprises at least one electrode for measuring an electrical property of the skin of the user of the device. In practice, two or more electrodes will typically be used to measure the desired electrical property of the skin; Paragraph 5) and the user's arm or wrist (The at least one electrode that measures an electrical skin property is preferably attached to a hand or a wrist of a user; Paragraph 12); 
measuring an impedance of the circuit (Electrical conductance (or, equivalently, electrical impedance) is a property that can readily be measured and that is at the same time quite sensitive to different gestures; Paragraph 9);
deriving a set of features based on the impedance measurements (The method allows to identify for example finger and hand postures (e.g. fist, open palm, OK, etc). It is based on measuring the skin and body conductance at the few spots on the user's body; Paragraph 49); and 
associating the set of features with a hand gesture using a classifier (An essential feature of the invention is the scalability of the method, i.e. based on the required precision and the required set of gestures, the location and number of required contacts between which conductance is measured can be estimated; Paragraph 50).  
Aliakseyeu fails to disclose conducting the signal through additional circuits comprised of non- repeating electrode pairs; measuring an impedance of the additional circuits.
Ramussen discloses conducting the signal through additional circuits comprised of non- repeating electrode pairs (An output of the first signal generator 30 is connected to the first sensor electrode 4 via a first connection 31. An output of the second signal generator 35 is connected to the second sensor electrode 5 via a second connection 36; Paragraph 30); 
measuring an impedance of the additional circuits (The signal generators 30, 35 have relatively high output impedances. Such that the actual Voltages between the sensor electrodes 4, 5 and the reference electrode 3 depend on the external impedances between the respective electrodes 3, 4, 5, i.e. the impedances formed outside the housing 2. The measurement circuits 33, 37 measure the actual voltages respectively between the first sensor electrode 4 and the reference electrode 3 and between the second sensor electrode 5 and the reference electrode 3, determine corresponding signal values and provide the determined signal values to the detector 34; Paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the impedance teachings of Rasmussen into those of Aliakseyeu in order to most accurately detect the gesture based on signals from additional circuits.
Aliakseyeu and Ramussen fail to disclose an internal portion of the user's arm or wrist.
NPL Silva discloses an internal portion (Electrical Impedance Tomography turns out to be an interesting signal to monitor muscle contraction by sensing resistivity changes related to muscle activity. If low intensity current is injected and electric potentials are measured through electrodes attached on skin, resistivity maps can be obtained using this data to solve an ill-posed inverse problem. In this work the electrical impedance was measured while a muscle was under repetitive contractions. Significant changes of electrical impedance were found in the frequency of contractions; Abstract) of the user's arm or wrist (There is one reported study [17] in which the impedance of the forearm flexor muscles were measured with EIM technique during isometric contractions; Page 764 Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the EIM teachings of NPL Silva into those of Aliakseyeu and Rasmussen in order to most accurately detect the gesture based on impedance changes from muscle contractions.

Regarding Claim 14, Aliakseyeu fails to disclose that the set of features are derived from an impedance profile.  
Rasmussen discloses that the set of features are derived from an impedance profile (When a change occurs, the detector 34 compares the ratios, the changes of the ratios and/or the determined derivatives with one or more predetermined templates in order to recognise respective predefined gestures; Paragraph 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the impedance teachings of Rasmussen into those of Aliakseyeu in order to most accurately detect the gesture based on changes in signal values.

Regarding Claim 16, Aliakseyeu discloses that the circuit further comprises: 
a first electrode of the plurality of electrodes (Electrodes 310a-310k; Paragraph 37; Figure 3A);
the user's arm or wrist (The at least one electrode that measures an electrical skin property is preferably attached to a hand or a wrist of a user; Paragraph 12); and 
a second electrode of the plurality of electrodes (Electrodes 310a-310k; Paragraph 37; Figure 3A). 
Aliakseyeu and Ramussen fail to disclose the internal portion of the user's arm or wrist.
NPL Silva discloses the internal portion (Electrical Impedance Tomography turns out to be an interesting signal to monitor muscle contraction by sensing resistivity changes related to muscle activity. If low intensity current is injected and electric potentials are measured through electrodes attached on skin, resistivity maps can be obtained using this data to solve an ill-posed inverse problem. In this work the electrical impedance was measured while a muscle was under repetitive contractions. Significant changes of electrical impedance were found in the frequency of contractions; Abstract) of the user's arm or wrist (There is one reported study [17] in which the impedance of the forearm flexor muscles were measured with EIM technique during isometric contractions; Page 764 Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the EIM teachings of NPL Silva into those of Aliakseyeu and Rasmussen in order to most accurately detect the gesture based on impedance changes from muscle contractions.

Regarding Claim 17, Aliakseyeu discloses measuring a voltage between additional electrode pair combinations not including the first electrode pair combination,17 WO 2016/210441 PCT/US2016/039656wherein the additional electrode pair combinations comprise adjacent electrodes of the plurality of electrodes (The gesture detection device 110 comprises a first flexible carrier or patch 111 in which four electrodes 120A, 120B, 120C, and 120D are integrated at fixed locations…Additionally, the gesture detection device 110 comprises a second flexible patch 112 with a single electrode 120E, said patch 112 being attached to the palm/wrist as shown in the right part of FIG. 1…With the gesture detection device 110, for example the conductance between any two electrodes can be measured; Paragraphs 37-39; Figure 1).  

Regarding Claim 18, Aliakseyeu discloses that the electrical characteristic is impedance (Electrical conductance (or, equivalently, electrical impedance) is a property that can readily be measured and that is at the same time quite sensitive to different gestures; Paragraph 9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aliakseyeu, Rasmussen, and NPL Silva, as applied to claim 13 above, and further in view of Davis.

Davis discloses reconstructing an image based on the impedance of the circuit and the impedance of the additional circuits, wherein the set of features are derived from the image (EIT process 1000 can create an image of the interior features of the body under test (task 1032). Thus, the image is created in response to the measurement data and in response to the reconstruction procedure performed by the EIT system. The image may indicate different impedance/resistance values within the body as different colors, shades, or the like, where the variation in the image represents different types of structures within the body, e.g., bone, muscle, air, blood, etc.; Paragraph 75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the feature teachings of Davis into those of Aliakseyeu, Rasmussen, and NPL Silva in order to visually indicate different impedance/resistance values within the body as different colors, shades, or the like.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791